IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-72,154-03


                      EX PARTE JEREMY LEONARD MAYS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. W06-71504-H(C) IN CRIMINAL DISTRICT COURT NO. 1
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty-five years’ imprisonment. The Fifth Court of Appeals dismissed his appeal. Mays

v. State, No. 05-08-00891-CR (Tex. App.—Dallas July 11, 2008) (not designated for publication).

        In a single ground, Applicant contends that trial counsel failed to timely file a notice of

appeal. The trial court concluded that trial counsel was deficient and recommended that we grant

Applicant an out-of-time appeal.
                                                                                                     2

       We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in cause number F-0671504-H from Criminal District Court No. 1 of Dallas

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent him on direct appeal. All time limits shall be calculated as if the sentence had

been imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.

Delivered: March 18, 2015
Do not publish